Citation Nr: 0010043	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-177 47	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1955.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1998 rating 
decision of the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for PTSD, a low back condition, and residuals of a 
groin injury.  The veteran withdrew the issue of service 
connection for residuals of a groin injury at the time of his 
personal hearing before the undersigned Member of the Board 
in January 1999.  Entitlement to service connection for a low 
back disorder was denied by the Board in a March 1999 
decision wherein the issue of entitlement to service 
connection for PTSD was remanded to the RO for further 
development.  The requested development was accomplished, the 
RO confirmed its prior denial of the veteran's claim, and the 
issue is now again before the Board for final resolution.  


FINDINGS OF FACT

1.  All evidence necessary for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran was not involved in combat during service.

3.  The veteran's claimed stressors, witnessing a fellow 
servicemember get shot during an infiltration exercise during 
basic training, and witnessing another being accidentally 
electrocuted while repairing power lines, are not capable of 
independent, objective corroboration.



CONCLUSION OF LAW

PTSD was not incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303(d), 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must initially meet his obligation of submitting evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To establish a 
well-grounded claim for service connection for PTSD, the 
veteran must submit medical evidence of a current disability, 
lay evidence of an in-service stressor, and medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza, supra.  
For purposes of determining whether a claim is well grounded, 
the evidence submitted is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in-service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d),(f) 
(1999).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. § 
3.304(f) (1999).

The veteran maintains that his in-service stressors were 
witnessing a fellow serviceman get shot during an 
infiltration exercise in basic training in approximately 
March 1953, and watching a fellow soldier, named Gene Autry, 
be electrocuted while working on repairs to a power line in 
Camp Samyra, France in approximately August 1954.  He has 
submitted statements and testimony describing these two 
incidents and how he has recurrent intruding thoughts and 
nightmares of the event involving the power line.  

The RO's attempts to obtain the veteran's service personnel 
and medical records were unsuccessful; and the National 
Personnel Records Center (NPRC) has responded that the 
veteran's records may have been destroyed by a fire at that 
facility in July 1973.  The Board notes that in cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The veteran's DD Form 214 shows that he was in the United 
States Army from December 1952 to November 1955, with two 
years, three months foreign service.  There is no evidence of 
combat exposure nor has the veteran alleged any.  

Post service medical records show that the veteran has a long 
history of alcohol dependency as well as polysubstance abuse.  
Records indicate the veteran has not used drugs or alcohol 
since the late 1980's.  In recent years he has been treated 
for heart problems, lower extremity claudication, and PTSD.  

The veteran was afforded a VA PTSD examination for 
compensation purposes in December 1997.  The examiner noted 
that the veteran gave a history of seeing a soldier get 
"shot up" during basic training when he stood up when live 
ammunition was being fired over their heads.  The veteran 
also described an incident that occurred in France when he 
turned off a switch which he and a electrician thought turned 
off the electricity but when the electrician touched the wire 
he was shocked.  The veteran reported the soldier was injured 
but did not die.  The veteran claimed to have felt guilty 
about this incident ever since.  He also gave a history of 
becoming involved in alcohol and illegal drugs after service 
and becoming socially withdrawn.  He had never received any 
psychiatric treatment.  He complained of insomnia, sleep 
difficulties, and depression.  Objectively, he was noted to 
be anxious and depressed and also showed memory difficulties.  
The diagnosis was:  polysubstance dependence, in remission.  
The examiner also noted that "[t]he veteran's reported 
stressors and current symptoms do not appear to meet the 
criteria for a diagnosis of PTSD."

A letter from E. H. Caudal, MSW, LCSW, dated January 1999, 
indicated that she worked as a professional therapist at a VA 
medical center and was a long-time personal friend of the 
veteran's wife.  Approximately two years earlier the veteran 
had confided in her as to how he had "witnessed a close 
buddy getting electrocuted by hot wires and literally frying 
before his eyes ...".  The veteran had also revealed to her 
that he had feelings of guilt and severe rage regarding this 
incident.  She had advised him to seek help at the local Vet 
Center.  Months later, the veteran had informed her that he 
had gone to the Vet Center.

Treatment records and a statement, dated January 1999, from 
the veteran's therapist, a social worker at the local Vet 
Center, indicate that the veteran has been in therapy since 
October 1998, engaging in weekly individual counseling 
sessions.  His identified symptoms included nightmares, 
flashbacks and intrusive thoughts as well as anger, rage, 
anxiety and depression.  The veteran was also noted to have a 
marked inability to concentrate and demonstrated difficulty 
in performing the most elementary tasks associated with daily 
living.  The diagnosis was PTSD, severe and chronic.

The veteran's wife, in statements and testimony submitted in 
January 1999, indicated that she had known the veteran since 
1993, and they had been married since August 1995.  She had 
suggested to him that he might have PTSD because his symptoms 
were similar to someone she knew who had been diagnosed with 
PTSD.  She had encouraged him to seek therapy.  He continued 
to exhibit symptoms of nightmares, flashbacks, isolation, and 
frequent outbursts of anger and rage.

The veteran also testified at the personal hearing conducted 
before the undersigned Board Member in January 1991, as to 
the incident in France when Corporal Gene Autry was caught on 
the live power line and he could not do anything to help.  
Finally help arrived and he was brought down off the pole and 
taken away on a stretcher.  But the veteran does not know 
what happened to him.  After that incident he stopped 
socializing, did not stay in contact with his family, and 
began drinking.  After service he began using drugs and 
"just didn't care no more."  Lately, the more he talked 
about the incident, the worse his symptoms would become.

Following the Board's March 1999 Remand for further 
development, the veteran was afforded another VA PTSD 
examination for compensation purposes in May 1999.  The 
examiner noted that the veteran explained he was unemployed 
due to a heart condition, sugar, arthritis, high blood 
pressure, gout, poor circulation, and bad knees.  The 
veteran's chief psychological complaint was difficulty 
sleeping due to nightmares and night sweats.  He also stated 
that he liked to be by himself a lot and stayed depressed and 
was always angry.  He had a lot of dreams of the man he saw 
electrocuted.  In service, the sergeant finally came and got 
the man down and the veteran did not know if he lived or 
died.  The veteran admitted to a history of heavy drinking 
and illegal drug use but he had not used drugs since 1985 nor 
alcohol since 1989.  He was currently seen in therapy once 
every two weeks at the Veterans' Outreach Center but had 
never been prescribed any psychotropic drugs.  Thee examiner 
noted he had previously seen the veteran for examination in 
December 1997 and at that time, the veteran did not report 
symptoms to meet the criteria for a diagnosis of PTSD.  Since 
then, he had been seen in therapy at the Vet Center, and was 
now reporting sufficient post-traumatic symptoms to meet the 
criteria for a diagnosis of PTSD.  Therefore, the diagnosis 
on Axis I was:  PTSD, with a report Global Assessment of 
Functioning (GAF) score of 55.

ANALYSIS

Initially, the Board finds that the veteran has presented a 
well-grounded claim for service connection for PTSD.  He has 
submitted private evaluation reports and clinic notes 
indicating treatment and a diagnosis of PTSD as a result of 
in-service experiences.  There is also a qualified diagnosis 
of PTSD on the May 1999 VA examination.  He has also 
presented statements and testimony as to the stressful events 
he experienced in service that allegedly caused his diagnosed 
PTSD.  This evidence is sufficient to meet all three elements 
for a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

However, in order to establish entitlement to service 
connection the following elements must be met: 1) a current, 
clear medical diagnosis of PTSD, which is presumed to include 
both the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a causal nexus, 
or link, between the current symptomatology and the specific 
claimed inservice stressor. 38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R. § 3.304(f). See 58 Fed. Reg. 29,109-29,110 (May 19, 
1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R. § 
4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV. 53 
Fed. Reg. 22 (Jan. 4, 1988); 61 Fed. Reg. 52696 (October 8, 
1996).  The later revision also requires the rating agency to 
return to the examiner for substantiation of any diagnoses of 
mental disorders that do not conform to DSM-IV, or that are 
not supported by the findings of the examination report.  38 
C.F.R. § 4.125, 53 Fed. Reg. 22 (Jan. 4, 1988); 61 Fed. Reg. 
52696 (Oct. 8, 1996).

In the instant case, the Board finds that the veteran's 
essential problem is that he lacks a verifiable stressor.

38 C.F.R. § 3.304(f) requires credible supporting evidence 
that the stressor occurred.  If the claimed stressor is not 
combat related, lay testimony regarding in-service stressor 
is not sufficient to establish occurrence and must be 
corroborated by "credible supporting evidence."  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996). Furthermore, a medical 
opinion based on a postservice examination of a veteran may 
not be the "credible supporting evidence" necessary to 
corroborate in-service occurrence.  Moreau v. Brown, 9 Vet. 
App. at 395-96.

In the instant case, the Board finds no evidence that the 
veteran participated in combat, nor has the veteran alleged 
any combat experiences.  Thus, the Board initially concludes 
that the veteran did not engage in combat during service.

Careful review of the evidence of record revealed no credible 
evidence to corroborate the veteran's claimed inservice non-
combat stressors.  The only corroborating evidence submitted 
are simply additional versions of the veteran's own account 
of events and contain no independent corroboration of any 
stressor.  Thus, the Board finds that the recitation of the 
veteran's own account of the alleged incident by another is 
not credible independent corroboration that the veteran 
actually witnessed a shooting and electrocution as alleged.

VA does have a duty to assist the veteran in the verification 
of his stressors.  However, this duty to assist is not 
unlimited.  VA is not required to undertake "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support" the veteran's 
contentions.  See Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992).  In addition, the RO did request specific information 
from the veteran in developing his claim.  The veteran failed 
to provide any further details.  "The factual data required, 
i.e., names dates and places, are straightforward facts and 
do not place an impossible or onerous task on the appellant."  
Wood, 1 Vet. App. at 193.  "The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Ibid. Thus, the Board finds that the RO 
fulfilled its duty to assist the veteran.

Thus, the Board finds that there is no credible supporting 
evidence that the alleged stressors occurred.  38 C.F.R. § 
3.304(f) (1999). Consequently the claim for service 
connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


